DETAILED ACTION
Claim(s) 1-19 as filed 6/12/2020 are pending for consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “two ends of the stem are connected to the cup body and the base, respectively”.  It is unclear what is required by this limitation, specifically because applicant’s stem (2-3 shown in Figure 13) is not reasonably “connected to” the base (2-4 shown in Figure 13).  These elements are not reasonably “connected” to each other, as there is a gap provided between the elements and relative movement between the elements.  It is unclear how the claimed drain cup comprises the base element when these components are shown to be different elements (having different cross sections) and are relatively movable.
Claim 3 recites “a diameter of the contraction part decrease from the cup body to the base”.  This limitation is unclear, particularly because applicant’s cup body does not connect to the base.  Therefore, it is unclear how the contraction part decreases from the cup body to the base.
Claim 9 recites “the water inlet of the annular channel is uncovered”.  It is unclear what is meant by the term “uncovered”, particularly because applicant’s inlet is seen to be “covered” by the drain body and supporting frame.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 6, 9 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Howe (US Patent 3107687).
Regarding Claim 1, Howe discloses a device, comprising: a drain base 12; a drain body 11 comprising a cavity (region within 11 as shown in Figure 1); a drain cup 17, the drain cup comprising a cup body (main portion of 17 having openings as shown 14, and a base 13 (stem 14 and base 13 are connected to the cup body via nut 16); a supporting frame 20 (guide bar 20 provides a supporting frame for the spring 18); and a reset member 18 (spring 18 provides a force to “reset” the valve); wherein: the drain body 11 is integrated with the drain base 12, or is detachably connected to the drain base (these elements are threaded together as shown in Figure 1 and therefore seen as both “integrated” with each other and detachably connected); the cup body comprises a lower end provided with a through hole (the lower end of the strainer includes many through holes as shown in Figure 1), and two ends of the stem 14 are connected to the cup body (the top end of 14 is connected to the strainer body as shown in Figure 1) and the base (the lower end of stem 14 is connected to the base 13), respectively; the cup body (main portion of 17) is disposed in the cavity (within the cavity of 11) and the base 13 is disposed out of the cavity (13 is provided such that it extends below 11 and out of the cavity); a space between the drain body 11 and the drain cup 17 forms an annular channel (annular channel between the radially outer portion of 17 and the inner surface of 11), and the annular channel communicates with the through hole (water flows through the through hole from 17 into the annular channel described above); the annular channel comprises a water inlet (the upper end provides a water inlet connected to the holes of 17) and a water outlet (at the lower end of the annular channel); the water outlet is a drainage outlet disposed on a lower end of the drain body 11; the reset member 18 is connected to the drain cup (via nut 19) and is movable with respect to the drain cup (i.e. the spring may be compressed while the strainer 17 remains stationary) to open and close the water outlet (movement of the spring 18 allows from movement of 13 to open and close the water outlet); and the 20 connects the drain body 11 and the reset member 18 (as shown in Figure 1).  
Regarding Claim 3, Howe is seen as further disclosing the cup body (main portion of 17 having openings as shown in Figure 1) comprises a straight part (the upper portion is “straight” because it is cylindrical having a straight, vertical surface) and a contraction part (the lower, outer portion curves inwardly to form a “contraction part”) disposed between the straight part and the stem 14, and a diameter of the contraction part decrease from the cup body to the base (as best understood as described above; the contraction part of Howe extends between the upper portion of the cup body and the base; this claim is not seen to require the contraction part to extend entirely between the cup body and the base at least because applicant’s contraction part does not extend to the base).  
Regarding Claim 5, Howe further discloses a flow area of the water outlet (i.e. the area below the bottom of strainer 17 and above the lowermost end of 11) is greater than that of the water inlet of the annular channel (the water inlet has a smaller area as it only includes the ring-shaped area around the periphery of 17 as shown in Figure 1); and the flow area of the water outlet/inlet refers to a cross-sectional area of the annular channel in a horizontal direction (as described above; the area between the outer surface of 14 and the inner surface of 11 is greater than the area between the outer surface of 17 and the inner surface of 11).  
Regarding Claim 6, Howe further discloses the flow area of the water outlet (i.e. the area below the bottom of strainer 17 and above the lowermost end of 11) is greater 
Regarding Claim 9, Howe is seen as further disclosing the water inlet of the annular channel (the outlet of the hole of 17 provides an inlet to the annular channel as described above) is uncovered (as best understood as described above; the inlet is “uncovered” at least because water is free to flow from the inlet into the annular channel).  
Regarding Claim 19, Howe further discloses the drain body 11 comprises an outer edge provided with a pressure plate 30 (ring 30 is seen to be readable as a “pressure plate” at least because it is capable of withstanding and applying at least some pressure); one end of the pressure plate (the upper end) is provided with a sealing ring (“resilient cylindrical collar” 35 which is formed of rubber inherently provides a sealing ring); and the sealing ring 35 is in a sealed connection to the drain base 12 (at flange seat 27).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howe (US Patent 3107687).
Regarding Claim 4, Howe does not disclose particular dimensions of the device and therefore does not disclose a vertical projected area of the cup body is greater than a vertical projected area of the base.  
However, increasing the size of the cup body allows for greater volumes.  Therefore, it would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Howe such that the cup body is as large as possible, including providing a cup body such that a vertical projected area of the cup body is greater than a vertical projected area of the base, for the purpose of allowing for greater flow through the drain.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howe (US Patent 3107687) in view of Burbridge (GB 2278372).
Regarding Claim 18, Howe further discloses a threaded connection between the drain base 12 and drain body 11 and therefore does not disclose the drain base comprises a plurality of circumferentially disposed lugs, and the drain body comprises a plurality of circumferentially disposed slots; and the plurality of circumferentially 
Burbridge teaches a drain system and further teaches a drain base (outer member 8) comprises a plurality of circumferentially disposed lugs 18, and a drain body (inner member 12) comprises a plurality of circumferentially disposed slots 20 (Figures 1-3); and the plurality of circumferentially disposed lugs is respectively disposed in the plurality of circumferentially disposed slots (as shown in Figures 1-3).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Howe such that the threaded connection of the drain base and drain body is replaced with a lug and slot type connection as taught by Burbridge for the purpose of utilizing an alternative fastening arrangement known in the art to be suitable for use in drain fittings.
Allowable Subject Matter
Claims 2, 7, 8 and 10-17 as best understood would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Koenig (US Patent 2758664) teaches a drain valve with a base 14 positioned outside of a cavity of a drain body 12
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN F MURPHY/Primary Examiner, Art Unit 3753